DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 1/6/2021, Applicant submitted a terminal disclosure and amended claims 1, 6, 8, 10, 12, 21, 25, cancelled non-elected claims 16-20, and added new claims 26-27.  This amendment is acknowledged.  Claims 1-15 and 21-27 are pending and are currently being examined.
Terminal Disclaimer
The terminal disclaimer filed on 1/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,514,228 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  This overcomes the previously applied double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the threaded surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the threaded surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-12, 14, 21-22, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troncoso US Pat. No. 5,070,855.
Troncoso teaches:
In Reference to Claim 6
An arrow rest assembly (10, Fig. 1-6) comprising: 
a bow engagement portion configured to be mounted to an archery bow (assembly 10 is secured to a bow by a fastener secured in aperture 22, col. 3 lines 7-11); 
an accessory support configured to be coupled to the bow engagement portion (support mount 20 extends from the mounting fastener secured in aperture 22), wherein the accessory support comprises an adjuster configured to enable the accessory support to be moved relative to the bow engagement portion along an adjustment axis (adjuster 30 is turned by the user to move the support 26 and rest 16 laterally relative the bow mounting fastener and the accessory mount support 20, Fig. 1), wherein the adjuster comprises: 

a driver at least partially positioned within the space, the driver being rotatably engaged with the adjuster support (driver 28/30 with block 44 sits around the support 26 within the lateral width/space defined by the support and is rotatably engaged to drive support 26 and rotatably relative the support when set screw 34 is loosened, Fig. 1); and 
a biaser coupled to the driver, the biaser configured to cause a generate a force to act on the driver along the adjustment axis (biasing spring 36 is engaged around the support 26 and coupled to the driver block 44 connected to the driver knob via wire 38 to provide a force on the driver end 28/30 along the axis of 26); and 
an arrow rest accessory supported by the accessory support wherein the arrow rest accessory comprises an arrow holder (tines 12/14 or flexible arrow support 60 form the arrow holder of the arrow rest 16 supported by the adjuster and support assembly).
In Reference to Claim 7
The arrow rest assembly of claim 6, wherein the adjustment axis comprises one of: (a) a vertical axis that intersects with a first plane; and (b) a lateral axis that intersects with a second plane (the rest is laterally adjusted along the axis of rod 26, Fig. 1).  
In Reference to Claim 8
The arrow rest assembly of claim 6, wherein the driver is configured to rotate clockwise and counterclockwise at different times (the knob is capable of rotating in clockwise and counterclockwise directions to move the bracket left and right laterally), and wherein the biaser is configured to generate the biasing force acting on the driver such that, during each rotation of the driver, the driver is biased against the adjuster support, and the rotation causes the accessory support to move along the adjustment axis (rotation of knob 30 moves the rest relative to the bracket 20 along the lateral adjustment axis with spring 36 acting on the knob along that axis during and after each adjustment, abstract, lines 20).  
In Reference to Claim 9
The arrow rest assembly of claim 6, wherein the driver comprises a shaft having a threaded surface with a plurality of threads (the driver knob 28/30 is a shaft with an inner threaded surface to engage the rod 26 outer threaded surface).  
In Reference to Claim 10
The arrow rest assembly of claim 6, wherein the arrow holder defines another space configured to receive a portion of an arrow (the rest has fingers 12/14 that support and arrow in the space between) and the biaser is configured to generate a biasing force (spring 36 creates a biasing force along 26), the force is derived, at least in part, from the biasing force (the force is produced by the biasing force of spring 36, further another biasing force may also be produced on the knob by wire 38).  
In Reference to Claim 11
The arrow rest assembly of claim 10, wherein: the biaser comprises a spring characteristic (bias spring 36); and the adjuster support defines a plurality of threads configured to mate with the threads of the driver (threaded end of rod 26 engages the threaded hole in knob 28/30, Fig. 1/6).  
In Reference to Claim 12
The arrow rest assembly of claim 11, wherein the biaser is configured to cause the force so that, during and after any operation of the adjuster, a plurality of the threads of the driver are in physical contact with a plurality of the threads of the adjuster support (bias spring 36 provides a force laterally which would provide an additional force between the threads on the rod and knob such that they always engage one another).  
In Reference to Claim 14
The arrow rest assembly of claim 6, wherein the biaser comprises a nut body having a first portion, a second portion extending parallel to the first portion, a gap extending between the first portion and the second portion, and an aperture extending through the first portion, the gap, and the second portion, wherein at least the first portion is configured to flex relative to the second portion (the biaser 36 is nut-like in that it has a first end, a second end parallel to the first end, and an intermediate section, the intermediate section having a central aperture and a plurality of openings/gaps in the intermediate section that allow the body 36 and ends to flex relative one another while receiving rod 26 therein).  
In Reference to Claim 26
The arrow rest assembly of claim 6, wherein: the biaser is at least partially supported by one of the adjuster support and the driver; and the biaser comprises one of: (a) a configuration in which the biaser at least partially receives the driver; (b) a configuration in which the biaser encircles the driver (c) a configuration in which the biaser physically contacts the driver; and (d) a configuration in which the biaser is directly connected to the driver (the bias spring 36 directly contacts driver block 44).  
In Reference to Claim 21
An arrow rest assembly (10, Fig. 1-6) comprising: 
a bow engagement portion configured to be coupled to an archery bow (assembly 10 is secured to a bow by a fastener secured in aperture 22, col. 3 lines 7-11); 
an accessory support assembly configured to be coupled to the bow engagement portion (support mount 20 extends from the mounting fastener secured in aperture 22), wherein the accessory support assembly comprises an adjuster configured to enable the accessory support assembly to be moved relative to the bow engagement portion along an adjustment axis (adjuster 30 is turned by the user to move the support 26 and rest 16 laterally relative the bow mounting fastener and the accessory mount support 20, Fig. 1), wherein the adjuster comprises: 
a support (26): 
a driver comprising an end section (driver knob 30 of the driver has first end 28 and second end section block 44);
a support configured to at least partially receive the end section (26 receives and engages the internal threads of forward end section 28, Fig. 1/6), the end section being moveably coupled to the support (end 28 is movably coupled to support 26 by loosening set screw 34a); and 
a biaser coupled to the driver, wherein the biaser is at least partially supported by one of the driver and the support, wherein the biaser is configured to cause a force to act on the driver along the adjustment axis (coil spring 36 is supported by and directly contacts portions 18, 26, and 44 and applies a force acting on the driver and the supporting sections along the adjustment axis along 26, Fig. 1); and 
an arrow rest accessory supported by the accessory support assembly, wherein the arrow rest accessory comprises an arrow holder (tines 12/14 or flexible arrow support 60 form the arrow holder of the arrow rest 16 supported by the adjuster and support assembly).  
In Reference to Claim 22
The arrow rest assembly of claim 21, wherein the adjustment axis comprises one of a vertical axis and a lateral axis (the adjustment of the rest is made horizontally along the lateral axis of 26, Fig. 1).  
In Reference to Claim 24
The arrow rest assembly of claim 21, wherein: the threaded surface of the driver comprises a first threaded surface: the support comprises a second threaded surface (the threaded end of 26 engages the threaded surface of 28/30); the biaser comprises a third threaded surface (the coil spring forms a threaded shaped section); and the second and third threaded surfaces are each engaged with the first threaded surface (the coil spring wraps about the threaded surface of 26).  
In Reference to Claim 25
The arrow rest assembly of claim 21, wherein: the biaser comprises a spring characteristic associated with a biasing force; the biaser is configured to generate the biasing force; and the force is derived, at least in part, from the biasing force (coil spring 36 is resiliently movable to generate and derive the biasing force).  
In Reference to Claim 27
The arrow rest assembly of claim 21, wherein the biaser comprises one of: (a) a configuration in which the biaser at least partially receives the driver (b) a configuration in which the biaser encircles the driver: (c) a configuration in which the biaser physically contacts the driver; and (d) a configuration in which the biaser is directly connected to the driver (the bias spring 36 directly contacts driver block 44).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13 and 23 are rejected under 35 U.S.C. 103a as being unpatentable over Troncoso as applied to claim 21/6 above and further in view of Grace et al. US Pub. No. 2015/0184972.
In Reference to Claim 23
Troncoso teaches:
The arrow rest assembly of claim 21, wherein: the threaded surface of the driver comprises a first threaded surface; the driver comprises a shaft comprising a second threaded surface; each of the first and second threaded surfaces comprises a plurality of threads (threaded end of rod 26 engages the threaded opening in knob 30/28 to adjust the rest position). 
Troncoso fails to teach:
The biaser comprising a leaf spring.
Further, Grace teaches:
A bow rest mount system (bow sight and mount 10, Fig. 1-9) comprising: an adjuster having a support and a driver and a bias member positioned therebetween, the bias member being a coil spring, leaf spring, or other elastomeric element or other like structure ([0062]-[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Troncoso to have formed the biasing means with a leaf spring instead of a coil spring as both are well-known and commonly used equivalents to provide the same biasing task as taught by Grace ([0062]-[0064]).
In Reference to Claim 13
Troncoso teaches:
The arrow rest assembly of claim 6 as rejected above. 
Troncoso fails to teach:
The biaser comprising a leaf spring.
Further, Grace teaches:
A bow rest mount system (bow sight and mount 10, Fig. 1-9) comprising: an adjuster having a support and a driver and a bias member positioned therebetween, the bias member being a coil spring, leaf spring, or other elastomeric element or other like structure ([0062]-[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Troncoso to have formed the biasing means with a leaf spring instead of a coil spring as both are well-known and commonly used equivalents to provide the same biasing task as taught by Grace ([0062]-[0064]).
Claim 15 is are rejected under 35 U.S.C. 103a as being unpatentable over Troncoso as applied to claim 6 above and further in view of Hamm et al. US Pub. No. 2016/0025456.
In Reference to Claim 15
Troncoso teaches:
The arrow rest assembly of claim 6 as rejected above.
Troncoso fails to teach:
The adjuster further comprises: an adjustment portion coupled to the driver, the adjustment portion defining a series of positioning cavities; an adjustment stopper configured to be at least partially inserted into any one of the series of positioning cavities; and an adjustment biasing member configured to urge the adjustment stopper to be at least partially inserted into one of the series of positioning cavities.  
Further, Hamm teaches:
A bow accessory mount having an adjuster, wherein the adjuster further comprises: an adjustment portion coupled to the driver, the adjustment portion defining a series of positioning cavities; an adjustment stopper configured to be at least partially inserted into any one of the positioning cavities; and an adjustment biasing member configured to urge the adjustment stopper to be at least partially inserted into one of the position setting cavities (knob 204 may include a bias spring 228 with a ball end 230 that contacts an inner surface having detents 232 of the knob, [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Troncoso to have formed the biasing means with an adjuster with a stopper in order to allow the biaser to be more securely locked in the selected orientation and to allow the user to easily hear and discern the amount of adjustment made during use as taught by Hamm ([0056]).
Response to Arguments
Applicant’s arguments, see pages 10-18, filed 1/6/2021, with respect to claims 1-5 have been fully considered and are persuasive.  The 103 rejections of claims 1-5 have been withdrawn. 
Applicant’s arguments, see pages 16-18, filed 1/6/2021, with respect to the rejection(s) of claim(s) 6-25 under 102/103 (Troncoso) have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Troncoso (5,077,855).
Allowable Subject Matter
Claims 1-5 are allowed.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Troncoso (4,686,956), Simo (4,809,670), Colvin (5,251,606), and Smith (5,476,086) teach biased laterally adjustable arrow rests some of which are held within a housing internal space.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711